DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 11/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,036,031 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5.	 Regarding claim 1, the prior art does not teach or fairly suggest “…a lens attachment interface comprising an interface detail co-molded with material forming the case and including a detent portion that at least partially defines said lens attachment aperture; wherein said detent portion of the lens attachment interface is configured for coupling with a bayonet tab of a micro-bayonet coupling interface of an auxiliary lens assembly; 10wherein said detent portion of said lens attachment interface is configured to stably couple and align said auxiliary lens assembly along an optical path of a miniature camera module; wherein a camera flash aperture is defined through said mobile device case to permit a light source of the miniature camera module of the mobile device to 

6. 	Claims 2-15 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7.	 Regarding claim 16, the prior art does not teach or fairly suggest “…a lens attachment interface at least partially defining an oblong lens attachment aperture region of said camera aperture, wherein said lens attachment interface comprises an interface detail co-molded with the material of the case housing which is configured for coupling with a bayonet coupling interface of an auxiliary lens assembly; wherein the oblong lens attachment aperture region of the camera lens aperture is configured for 25coupling a rotatable micro bayonet tab of an auxiliary lens with said interface detail for coupling the auxiliary lens along the optical path of the miniature camera module of the mobile device; wherein the lens attachment interface is further configured to receive light reflected from an object to travel along the optical path of the miniature camera module to form an image on a built-in image sensor of the miniature camera module of the mobile device, and 30wherein the lens attachment interface is further configured in 

8. 	Claims 17-20 depend on allowable claim 16. Therefore, the dependent claims are also held allowable.
9. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        01/26/2022